MORROW, Judge.
According to the record, appellant is held in the jail of Dallas County by C. W. Trammell, Chief of Police of the city of Dallas, and R. A. Schmid, Sheriff of Dallas County, by virtue of a capias issued out of the District Court of Val Verde County, Texas, pending the making of an appearance bond in the sum of $500.00. There is no controversy about the amount of the bond, but the sheriff or Val Verde County insists that appellant should come to that county, whereas appellant claims the right to make bail in Dallas County, where he was arrested, and in which county he is incarcerated. Appellant claims that for want of friends in Val Verde County, he has been unable to make bond there, but that in Dallas County he is able to make bond with good and sufficient sureties. Under article 451, C. C. P., as amended by the Acts of the 43rd legislature (1933), p. 381, chap. 152, the contention of the appellant is sound and bail, with good and sufficient sureties, should be accorded him in Dallas County.
It is, therefore, ordered that the Sheriff of Dallas County, who has custody of the appellant, shall release him upon bail with good and sufficient sureties, in the sum of $500.00, conditioned in the terms of the law, that appellant will attend the District Court of Val Verde County and observe the requisites as presented in Title 5, chapter 4, C. C. P., 1925.

Application sustained.